Citation Nr: 0944730	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic right hip pain, status post inferior pubic ramus 
stress fracture.

2.  Entitlement to service connection for lumbar degenerative 
disc disease to include secondary to a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) which denied entitlement to a rating in 
excess of 10 percent for right hip pain, status post inferior 
pubic ramus stress fracture, and entitlement to service 
connection for lumbar degenerative disc disease to include as 
secondary to a right hip disorder.

In March 2009, a hearing before the Veterans Law Judge whose 
signature appears at the end of this decision was held at the 
RO. A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's right hip disorder is not manifested by a 
limitation of flexion to 30 degrees or less; extension 
limited to 5 degrees; a compensable limitation of abduction 
or adduction; or more than slight hip disability.

2.  A low back disability, diagnosed as lumbar degenerative 
disc disease, was first manifested several years after 
service and is unrelated to any incident in service; and is 
not proximately due to or aggravated by a disability for 
which service connection has already been established.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right hip pain, status post inferior pubic ramus stress 
fracture are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5251 5252, 5253 (2009). 

2.  A low back disability is not the result of disease or 
injury incurred in or aggravated by service, it is not caused 
or aggravated by a service connected disorder and it may not 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in July 2006, January 
2007, and May 2008 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. May 2008 correspondence provided notice of 
the pertinent rating criteria. VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examination. The claims were readjudicated 
in the January 2009 supplemental statement of the case. 

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorders at issue. The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided. Because the Veteran has 
actual notice of the rating criteria, and because the claims 
have been readjudicated no prejudice exists. There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment records, private and VA medical records and 
examination reports. Although the Board has an obligation to 
provide adequate reasons and bases supporting these 
decisions, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims files shows, 
or fails to show, with respect to the claims. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

a.	Right hip disorder

The Veteran is service connected for chronic right hip pain, 
status post inferior pubic ramus stress fracture. A 10 
percent rating for this disorder has been in effect since an 
April 2000 rating action.

In June 2006 the Veteran, in part, filed the current claim of 
entitlement to an increased evaluation for the right hip 
disorder. 

At a February 2007 VA examination, the Veteran reported 
constant throbbing pain rated as a seven on a ten point 
scale. All daily activities reportedly caused pain.  He had a 
history of a stress fracture of the right inferior pubic 
ramus in service.  He denied using any current assistive 
devices, undergoing surgery or receiving treatment other than 
at VA Medical Center.  He underwent additional physical 
training several years after his injury.  He currently takes 
muscle relaxants and nonsteroidals.  The appellant claimed 
that he suffered from nightly flare-ups, weight bearing 
reportedly increased the pain to a level 10, and walking 
allegedly caused the hip to subluxate.   

Examination revealed that the appellant did not walk with a 
limp or an antalgic gait.  There was tenderness to palpation 
posterior to the right hip joint. There was no swelling, 
redness, or obvious deformity. There was no leg length 
discrepancy.  Range of motion revealed flexion to 125 
degrees, and abduction to 45 degrees, without pain.  There 
were no limiting factors including pain, weakness, decreased 
endurance; or easy fatigability. Repeated motion studies did 
not change the range of motion, or reveal evidence of 
increased pain, fatigue, weakness, or incoordination.  
Sensation studies revealed normal findings.  The diagnosis 
was right hip joint normal, no evidence of fracture or 
dislocation; no significant degeneration of the right hip 
joint.  

The Veteran was seen by Robert Baraff, M.D., in June and 
November 2008.  He reported having significant right hip 
pain.  Neither examination report included range of motion 
findings.  The appellant was diagnosed with musculoskeletal 
right hip pain.

In May 2009, the Veteran was seen by Todd A. Pepper, D.O.  He 
reported having constant right hip pain that was worse with 
stair climbing, and prolonged sitting.  The physical 
examination report did not include any range of motion study 
findings, however, the appellant's history included his 
report of a full and painless range of right hip motion.  The 
examiner opined that the appellant may have right ischial 
tuberosity bursitis, as well as an overlying psychological 
filer that magnified his complaints of pain. 

Analysis

The Veteran and his representative contend that his right hip 
disorder is manifested by symptomatology that warrants the 
assignment of an increased rating. It is requested that the 
Veteran be afforded the benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups." Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements. The functional loss may be due to absence 
of part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes. 
Inquiry will be directed to these considerations: (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (range of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.). (d) Excess fatigability. (e) Incoordination, 
impaired ability to execute skilled movements smoothly. (f) 
Pain on movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight- bearing are 
related considerations.

Disabilities of the hip are evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (The 
hip and thigh).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 
(Ankylosis of the hip), 5254 (Flail joint of the hip), and 
5255 (Impairment of the femur) are not for application 
because the Veteran is not shown to have any of those 
symptoms.  The Veteran retains right hip motion in each plane 
of movement.  Hence, the joint is not ankylosed.  There is no 
evidence of a flair hip joint, or a disorder of the right 
femur.  Accordingly, the Veteran's disabilities are ratable 
under Diagnostic Codes 5251 (Limitation of extension of 
thigh), 5252 (Limitation of flexion of thigh), and/or 5253 
(Impairment of thigh).

The rating criteria of Diagnostic Codes 5251 and 5252 
(limitation of motion of the thigh) are as follows: A rating 
of 10 percent is assignable for limitation of extension to 5 
degrees and/or limitation of flexion to 45 degrees. A rating 
of 20 percent is assignable for limitation of flexion to 30 
degrees. 

The rating criteria of Diagnostic Code 5253 (impairment of 
thigh) are as follows: a rating of 10 percent is assignable 
for limitation of rotation (cannot toe-out more than 15 
degrees in the affected leg) or for limitation of abduction 
(cannot cross legs). A 20 percent rating is assignable for 
limitation of abduction (motion lost beyond 10 degrees). A 20 
percent rating is the maximum allowable under this Diagnostic 
Code.

Under VA rating criteria normal hip motion is from 0 degrees 
of extension to 125 degrees of flexion.  Normal abduction of 
the hip is from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a, 
Plate II.

The Veteran's right hip disorder is rated under Diagnostic 
Code 5252 for limitation of flexion.  After careful review of 
the medical evidence, the Board finds that this disorder is 
not shown to warrant a rating higher than 10 percent at any 
time during this claims period.

In order to warrant a rating higher than 10 percent, the 
claimant's right hip disorder would have to have been 
manifested by flexion of the right hip limited to 30 degrees 
or less.  This was never demonstrated on any examination.  
Indeed, at a February 2007 VA examination range of motion was 
flexion to 125 degrees and abduction to 45 degrees.  Repeated 
motion studies did not change the range of motion, or reveal 
evidence of increased pain, fatigue, weakness, or 
incoordination. The range of motion demonstrated equates to a 
noncompensable percent evaluation.  No range of motion 
findings were provided by either Dr. Pepper or Dr. Baraff.   

In order to warrant a rating higher than 10 percent, the 
claimant's right hip disorder would have to be manifested by 
flexion limited to 30 degrees or less, ankylosis of the right 
hip, hip flail joint, thigh impairment, or femur impairment, 
none of which has been shown by examination. 

As to pain on use the February 2007 examiner noted the 
Veteran reported constant severe right hip pain.  It was 
observed, however, that there was no objective evidence of 
swelling, redness, or deformity.  Range of motion was 
entirely normal, and there was no change in the appellant's 
range of motion with repetition.  Indeed, when considering 
the appellant's complaints of pain the examiner opined that 
there may be some psychological overlay in light of the 
normal findings.  Accordingly, even when considering 
functional limitations due to pain and the other factors 
identified in 38 C.F.R. §§ 4.40, 4.45, the functional losses 
do not equate the debility contemplated for an increased 
rating.

Thus, the Board finds that the currently assigned rating is 
appropriate and adequately address, as far as can practicably 
be determined, the average impairment of earning capacity due 
to status post fracture of the pubic ramus, right hip. See 38 
C.F.R. § 4.1. 

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required any hospitalization for his 
right hip disability and the manifestations of such are 
consistent with the assigned schedular evaluation.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluation assigned. Therefore, referral of this case 
for extra-schedular consideration is not in order. See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In reaching the above conclusion, the Board has not 
overlooked the Veteran's statements to the RO and to VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result there from, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a service connected disability. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, the 
probative value of his statements are outweighed by the 
objective findings noted by medical examiners.  Therefore, 
the Veteran's statements are not competent evidence as to the 
issue on appeal.

The Board also considered the doctrine of reasonable doubt. 
However, the preponderance of the evidence is against the 
Veteran's claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim is denied. 

b. Service connection for a back disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) competent evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Background

The Veteran contends that he has a chronic back disorder that 
is directly or secondarily due to his service connected right 
hip pain, status post inferior pubic ramus stress fracture.  

The service treatment records indicate he was never treated 
for or diagnosed with a distinct back disorder in service.  
He was separated from service by a medical evaluation board 
as a result of chronic right hip pain.  There was no evidence 
of any injury, complaints, or treatment of a back disorder in 
service.  In January 2000, the Veteran specifically denied a 
history of recurrent back pain.  A February 2000 Medical 
Board noted no complaints, findings or diagnosis pertaining 
to a back disorder.  Physical examination did not reveal a 
then current back disorder.

The Veteran does not, primarily, allege seeking treatment for 
a back injury in service.  Rather, he alleges that the back 
disorder is secondary to his right hip condition and he first 
sought treatment post service for his back disorder.  

The appellant was seen for a VA orthopedic examination in 
April 2002.  He reported a history of low back pain since a 
May 1999 injury.  Physical examination resulted in a 
diagnosis of low back pain of unknown etiology.

The Veteran was seen by a VA physical therapist in June 2002.  
He reported having chronic back pain since 1999.  A nexus 
opinion was not offered.  

In May 2006, the Veteran was seen by Howard Senter, M.D.  He 
reported a seven year history of back pain since an Army 
injury.  Following his examination of the appellant Dr. 
Senter diagnosed a lumbar herniated disc, but he did not 
associate that disorder with either the appellant's military 
service or a service connected disorder.

In September 2006 the Veteran filed a claim of entitlement to 
service connection for lumbar degenerative disc disease 
secondary to a right hip disorder.  

At a February 2007 VA examination, the Veteran reported the 
onset of lower back pain in service in 1999 when he fell off 
of some type of apparatus during training. He also reported 
injuring his lower back in May 1999 when he fractured his 
right hip.  He alleged, however, that he was not treated for 
it at the time because they allegedly concentrated on his 
hip. He was not treated at any time in service for his lower 
back. He underwent a microdiskectomy L4 and L5 in July 2006 
at a private facility.  Physical examination resulted in a 
diagnosis of mild facet arthroplasty at L5-S1.  The examiner 
opined that, "It is not likely that the lumbar herniation is 
secondary to the service connected right hip. 

The Veteran was awarded Social Security supplemental income 
due, in part, to degenerative disc disease in June 2007.  

In June 2008, the Veteran told Dr. Baraff that he had a 
history of back pain since "torture training" (sic) in 
April 1999.  Following a physical examination the appellant 
was diagnosed with a lumbosacral strain.  A nexus opinion 
linking the strain either to service or a service connected 
disorder was not offered.

The May 2009 report from Dr. Pepper notes that the appellant 
reported a history of back pain since military training in 
"1993" (sic).  The Veteran's post service back surgery was 
noted, and the appellant was diagnosed with chronic lumbar 
pain.  Dr. Pepper did not offer an opinion linking a back 
disorder to service or to a service connected disorder.

Other post service medical records include private records, 
and voluminous VA treatment records to the present time.  
Review of these records does not reveal a nexus opinion 
relating the Veteran's back disorder to service or to any 
service connected condition. 

Analysis 

Notwithstanding the Veteran's assertion that his back 
disorder is the result of service or is secondary to his 
service connected right hip disorder, the record shows no 
medical evidence of any back disorder prior to May 2006, over 
six years after the appellant's separation from active duty. 
At that time he was diagnosed with a herniated nucleus 
pulposus at L5.  Such a lapse of time is a factor for 
consideration in deciding service connection claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
there is no competent medical evidence linking any low back 
disorder, to include degenerative joint or disc disease to 
either service or a service incurred disorder.
 
The only evidence in support of the claim is the Veteran's 
statements.  However, as a layperson, he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorder. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In summary, a chronic back disorder was not shown in service 
or until years thereafter, arthritis was not manifested to a 
compensable degree within one year of the Veteran's 
separation from active duty, and the competent evidence of 
record indicates that a lumbar disorder is not causally 
related to either his active service or his service connected 
right hip disorder.  Hence, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a chronic back disorder. As such, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
right hip pain, status post inferior pubic ramus stress 
fracture, is denied.

Entitlement to service connection for lumbar degenerative 
disc disease to include as secondary to a service connected 
right hip disorder is denied.
 

____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


